     Case 3:20-cv-03596-D-BN Document 5 Filed 01/19/21        Page 1 of 2 PageID 14



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DEMARCUS KENARD JOE,                       §
TDCJ No. 1047716,                          §
                                           §
              Petitioner,                  §
                                           §
V.                                         §          No. 3:20-CV-3596-D
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
              Respondent.                  §

                                       ORDER

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule

11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in

this case in support of its finding that the petitioner has failed to show (1) that

reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether

the petition states a valid claim of the denial of a constitutional right” and “debatable


                                           1
  Case 3:20-cv-03596-D-BN Document 5 Filed 01/19/21         Page 2 of 2 PageID 15



whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S.473, 484 (2000).

      If petitioner files a notice of appeal,

      (   )   petitioner may proceed in forma pauperis on appeal.

      (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion

to proceed in forma pauperis.

      SO ORDERED.

      January 19, 2021.



                                                     ____________________________
                                                     SIDNEY A. FITZWATER
                                                     SENIOR JUDGE




                                            2
